365 N.W.2d 770 (1985)
Evan J. HENRY, Petitioner,
v.
MINNESOTA PUBLIC UTILITIES COMMISSION, Respondent.
No. C9-84-1950.
Supreme Court of Minnesota.
April 12, 1985.
Evan J. Henry, Winona, pro se.
Hubert H. Humphrey III, Atty. Gen., Karl W. Sonneman, Asst. Atty. Gen., St. Paul, for respondent.
Considered and decided by the court en banc without oral argument.
*771 AMDAHL, Chief Justice.
The petitioner Evan Henry, appearing pro se, seeks further review of an order of the Court of Appeals denying his petition for writ of certiorari for failure to comply with Minn.R.Civ.App.P. 115.02 and 115.03, subd. 1. We grant the petition for further review for the limited purpose of remanding the matter to the Court of Appeals for decision on the merits of the appeal.
The Court of Appeals discharged the writ of certiorari upon the bases that the petitioner failed to present both a petition for a writ of certiorari and a proposed writ to the Clerk of the Appellate Courts and failed to attach a copy of the decision which was sought to be reviewed to the petition. We conclude that while the failure to provide the requisite documents constitutes a technical violation of the Rules of Civil Appellate Procedure, the failure does not constitute a jurisdictional defect requiring or supporting denial of the petition for writ of certiorari. We therefore vacate the order of the Court of Appeals.
Petition granted, order vacated and matter remanded to the Court of Appeals for decision on the merits of the appeal.